DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Page 10 of the Remarks, Applicants argued “R1 fails to disclose or suggest all of these features. For example, R1 fails to disclose or suggest “wherein, for the plurality of subcarrier spacings: first symbols, which are in the first frame and which comprise the normal CP with a first length, are spaced by 0.5ms from each other; and second symbols, which are remaining symbols other than the first symbols in the first frame, comprise the normal CP with a second length, wherein the first length is longer than the second length,” as recited in amended claim 13.” Examiner respectfully disagrees. Applicants are directed to reference 2 and 5 of the R1, wherein the R1 clearly discloses for the plurality of subcarrier spacings: first symbols, which are in the first frame and  which comprise the normal CP with a first length (reference 2, first NCP length 5.2 µs; reference 5, first normal CP 2.6 µs)  are spaced by 0.5ms from each other (reference 2, subframe duration 0.5ms; reference 5, subframe 0.5ms); and second symbols, which are remaining symbols other than the first symbols in the first frame, comprise the normal CP with a second length wherein the first length is longer than the second length (reference 2, second NCP length 4.69 µs < first NCP length 5.2 µs; and reference 5, second normal CP length 2.34 µs < first normal CP 2.6 µs).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 18-20, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by reference R1-165734, 3GPP RAN1#85, Nanjing, China May 23-27, 2016, which was submitted in the IDS 07/02/2019, hereinafter referred to as R1.
Regarding claims 13, 18 and 23, R1 discloses a method performed by a base station (BS) in a wireless communication system, the method comprising: transmitting, to a wireless device, information for a subcarrier spacing among a plurality of subcarrier spacings (see reference 2, set 2 subcarrier spacing 15kHz; reference 5, subcarrier spacing 30kHz); configuring (i) a first frame based on the subcarrier spacing and a normal cyclic prefix (CP), or (ii) a second frame based on the subcarrier spacing and an extended CP (reference 2,  NCP and ECP; reference 5, CP type: normal and extended); and communicating with the wireless device via the first frame or the second frame, wherein for the plurality of subcarrier spacings: first symbols, which are in the first frame and  which comprise the normal CP with a first length (reference 2, first NCP length 5.2 µs; reference 5, first normal CP 2.6 µs)  are spaced by 0.5ms from each other (reference 2, subframe duration 0.5ms; reference 5, subframe 0.5ms); and second symbols, which are remaining symbols other than the first symbols in the first frame, comprise the normal CP with a second length wherein the first length is longer than the second length (reference 2, second NCP length 4.69 µs < first NCP length 5.2 µs; and 
Regarding claims 14, 19 and 24, R1 discloses the first frame and the second frame are aligned at every 0.5ms (reference 2 and 5, subframe 0.5ms).
Regarding claims 15, 20 and 25, R1 discloses wherein the subcarrier spacing is 60 kHz (see references 2 and 5, subcarrier spacing @60kHz).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463